16 A.3d 350 (2011)
205 N.J. 469
In the Matter of Kenneth C. STRAIT, Jr., an Attorney at Law (Attorney No. XXXXXXXXX).
D-80 September Term 2010, 067729
Supreme Court of New Jersey.
April 7, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-355, concluding that KENNETH C. STRAIT, JR., of MONTCLAIR, who was admitted to the bar of this State in 1990, should be reprimanded for violating RPC 1.8(a)(conflict of interestprohibited business transaction with a client), and good cause appearing;
It is ORDERED that KENNETH C. STRAIT, JR., is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of *351 respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.